United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.S., Appellant
and
U.S. POSTAL SERVICE, GREATER
MICHIGAN PERFORMANCE CLUSTER,
Grand Rapids, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-767
Issued: July 8, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 11, 2013 appellant filed a timely appeal from the November 27, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) and the January 17, 2013
nonmerit decision of OWCP. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over these decisions.2
ISSUES
The issues are: (1) whether OWCP properly determined the date of maximum medical
improvement and pay rate in connection with its July 17, 1990 schedule award; and (2) whether
OWCP properly denied appellant’s request for further review of the merits of his claim pursuant to
5 U.S.C. § 8128(a).

1
2

5 U.S.C. §§ 8101-8193.

The record also contains a November 27, 2012 merit decision of OWCP, but appellant has not appealed this
decision.

FACTUAL HISTORY
OWCP accepted that on June 6, 1978 appellant, then a 37-year-old letter carrier, sustained
bilateral meniscus derangement when he was struck by a protruding bolt head. Appellant stopped
work after his June 6, 1978 work injury and, on January 5, 1979, he underwent OWCP-authorized
left knee surgery, including a total medial meniscectomy. He returned to his regular work on
June 23, 1979.
In a July 17, 1990 decision, OWCP granted appellant a schedule award for a 10 percent
permanent impairment of his left leg. The award ran for 28.80 weeks from June 23, 1979 to
January 10, 1980. Appellant’s impairment evaluation at this time appears to have been based on a
March 19, 1990 examination by Dr. Richard Moulton, an attending Board-certified orthopedic
surgeon.
In a September 27, 2011 report, Dr. John W. Ellis, an attending Board-certified family
practitioner, reported the findings of his examination of appellant. He determined that appellant
had a 26 percent permanent impairment of his left leg under the standards of the sixth edition of
the American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides) (6th ed. 2009). Dr. Ellis based his impairment rating on appellant’s total medial
meniscectomy and his lateral collateral ligament and medial collateral ligament laxity.
In a December 10, 2011 report, Dr. Brian M. Tonne, a Board-certified orthopedic surgeon
serving as an OWCP medical adviser, determined that appellant had a 28 percent permanent
impairment of his left leg under the standards of the sixth edition of the A.M.A., Guides. He
reviewed the medical evidence of record, including the September 27, 2011 report of Dr. Ellis and
based his impairment rating on appellant’s primary left knee joint arthritis.
In a January 9, 2012 decision, OWCP granted appellant a schedule award for an additional
18 percent permanent impairment of his left leg, such that he received schedule award
compensation for his total left leg impairment of 28 percent. The award ran for 51.84 weeks from
September 27, 2011 to September 23, 2012 and listed the date of maximum medical improvement
as September 27, 2011.
In April 2012, OWCP upgraded appellant’s accepted conditions due to the June 6, 1978
injury to include bilateral traumatic arthropathy of his lower legs and other derangement of his
right knee.
In a March 3, 2012 letter, appellant requested reconsideration noting his disagreement with
OWCP’s July 17, 1990 schedule award decision. He argued that OWCP improperly used a
retroactive date of maximum medical improvement, June 23, 1979, that was more than 10 years
prior to Dr. Moulton’s March 1990 evaluation. Appellant asserted that OWCP denied him a
proper pay rate due to the computation of his July 17, 1990 schedule award with an improper date
of maximum medical improvement. He noted that it was well established that the period covered
by the schedule award commences on the date that the employee reaches maximum medical
improvement from the residuals of the accepted employment injury.
In a May 21, 2012 decision, OWCP determined that appellant was not entitled to
additional schedule award compensation for his left leg, noting that the medical evidence of record

2

showed that he had a 28 percent permanent impairment of his left leg for which he received
schedule awards.
In a May 26, 2012 reconsideration request, appellant indicated that he was not challenging
the percent of left leg impairment granted in OWCP’s July 17, 1990 and January 9, 2012 schedule
award decisions. Rather, he was challenging OWCP’s use of a retroactive date of maximum
medical improvement in the July 17, 1990 decision and the adverse effect it had on the amount of
compensation he received.
In a November 27, 2012 decision, OWCP affirmed its May 21, 2012 decision, noting that
the medical evidence did not show that appellant was entitled to additional schedule award
compensation for his left leg. It stated, “As far as the effective pay rate type, which is noted as the
date disability began: October 23, 1978. A review of the file indicates that you were
appropriately compensated.”
In a December 22, 2012 letter, appellant requested reconsideration of OWCP’s
November 27, 2012 decision. He again asserted that OWCP arbitrarily set a date of maximum
medical improvement which was 11 years prior to the date his physician performed the
impairment measurements for the July 17, 1990 schedule award. Appellant argued that OWCP set
an 11-year retroactive date maximum medical improvement without providing any medical
evidence for setting a retroactive date. He asserted that OWCP did not adequately address the
maximum medical improvement and pay rate matters in its prior decisions.
In a January 17, 2013 decision, OWCP denied appellant’s request for merit review of his
claim. Regarding the basis for the denial of merit review, it stated:
“Formal decisions including schedule awards include appeal rights which allow the
claimant to request an appeal should he or she disagree with a particular decision.
Three different appeal options are available to the claimant and each appeal option
has a specific deadline. Requests for reconsideration must be signed, dated and
received within one year of the date of the decision. While the December 22, 2012
reconsideration request is within one year of the November 27, 2012 decision, your
argument applies to a decision that was issued [12] years ago.
“The evidence you submitted in support of your claim for reconsideration is not
sufficient to warrant review of your claim as the evidence you submitted only
argues the merits of a decision issued in 1990. Your statements relate only to a
decision issued in 1990 and the appeal rights for that decision have long since
expired. Since the appeal rights for the 1990 decision are expired, no further
discussion of the merits of that decision are warranted at this time now or in the
future.”
LEGAL PRECEDENT -- ISSUE 1
It is well settled that the period covered by a schedule award commences on the date that the
employee reaches maximum medical improvement from the residuals of his or her employment
injury and that maximum improvement means that the physical condition of the injured member has

3

stabilized and will not improve further.3 The period covered by a schedule award commences on the
date that the employee reaches maximum medical improvement from the residuals of the work
injury.4 The Board further notes that the determination of the date of maximum medical
improvement and the commencement date of a given schedule award may have an effect on the
particular pay rate applied.
In determining whether a claimant has discharged his burden of proof and is entitled to
compensation benefits, OWCP is required by statute and regulation to make findings of fact.5
OWCP’s procedures further specifies that a final decision of OWCP must include findings of fact
and provide clear reasoning which allows the claimant to “understand the precise defect of the
claim and the kind of evidence which would tend to overcome it.”6 These requirements are
supported by Board precedent.7
ANALYSIS -- ISSUE 1
In a July 17, 1990 decision, OWCP granted appellant a schedule award for a 10 percent
permanent impairment of his left leg. In a January 9, 2012 decision, it granted him a schedule
award for an additional 18 percent permanent impairment of his left leg, such that he received
schedule award compensation for his total left leg impairment of 28 percent.
In a November 27, 2012 decision, OWCP determined that appellant had no more than a 28
percent left leg impairment and found that it had used a proper pay rate in connection with its
July 17, 1990 decision. In a January 17, 2013 decision, it denied his request for merit review.
Appellant has explicitly indicated that he is not challenging the percent of left leg
impairment granted by OWCP in its July 17, 1990 and January 9, 2012 decisions. Rather, he
argued that OWCP improperly used a retroactive date of maximum medical improvement,
June 23, 1979, in connection with its July 17, 1990 schedule award and thereby denied him a
proper pay rate for that award.
The Board finds that OWCP did not provide adequate facts and findings in its
November 27, 2012 decision with respect to appellant’s claim that an improper date of maximum
medical improvement and pay rate was used in connection with the July 17, 1990 schedule
award.8 In its November 27, 2012 decision, OWCP merely stated, “As far as the effective pay rate
type, which is noted as the date disability began: October 23, 1978. A review of the file indicates
that you were appropriately compensated.” It did not provide any discussion of the relevant
3

James Kennedy, Jr., 40 ECAB 620, 626 (1989); Neil Papkin, 39 ECAB 239, 243 (1987).

4

J.C., 58 ECAB 258 (2007).

5

5 U.S.C. § 8124(a) provides that OWCP “shall determine and make a finding of facts and make an award for or
against payment of compensation.” 20 C.F.R. § 10.126 provides in pertinent part that the final decision of OWCP
“shall contain findings of fact and a statement of reasons.”
6

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.4 (March 1997).

7

See James D. Boller, Jr., 12 ECAB 45, 46 (1960).

8

20 C.F.R. § 10.126.

4

precedent for determining the date of maximum medical improvement and the pay rate for
schedule awards. Given OWCP’s brief conclusory statement on this matter, appellant would not
understand the defects of his claim and the type of evidence needed to overcome them.
Therefore, the case shall be remanded to OWCP for proper evaluation of appellant’s claim
regarding the date of maximum medical improvement and pay rate for his July 17, 1990 schedule
award.9 After such development it deems necessary, OWCP shall issue an appropriate decision
regarding his schedule award claim.
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether OWCP
properly determined the date of maximum medical improvement and pay rate in connection with
its July 17, 1990 schedule award.
ORDER
IT IS HEREBY ORDERED THAT the November 27, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
proceedings consistent with this decision of the Board.
Issued: July 8, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

Given the Board’s disposition of the merit issue of this claim, it is not necessary to consider the nonmerit issue.

5

